REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The examiner of record acknowledges receipt of the amendment filed on 8/17/2022.  In relation to the patentability of independent claims 1 and 16, the arguments presented on pages 6 and 7 of the Remarks of the cited amendment are found to be persuasive.  Particularly, the examiner of record agrees with the characterizations of Agard and Rios:
 “Agard also does not teach a sensor component having a wireless transmitter module that is also mounted on a proximal end of the syringe stopper rod, as required by claim 1. Agard further fails to teach an activation component located on a proximal end of a syringe stopper rod, and wherein the activation component is configured to activate the sensor component when an activation cam contacts a proximal end of a syringe housing, also required by claim 1. Instead, Agard teaches a switch located on a housing, and wherein the switch that does not move with a syringe stopper rod relative to the housing. 
Rios fails to make up for the deficiencies of Agard described above. For example, Rios also does not teach a sensor component having a wireless transmitter module that is also mounted on a proximal end of the syringe stopper rod. Additionally, Rios does not teach an activation component located on a proximal end of a syringe stopper rod, and wherein the activation component is configured to activate the sensor component when an activation cam of the activation component contacts a proximal end of a syringe housing.”

Based on the above comments, independent claims 1 and 16 are not rendered obvious by Agard in view of Rios. Accordingly, claims 1, 2, and 9-24 are considered allowable over the prior art of record.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A MENDEZ whose telephone number is (571)272-4962.  The examiner can normally be reached on Mon-Fri 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nathan Price can be reached at 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,
/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783